Citation Nr: 1023600	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  09-36 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Whether monthly payments to Greeley Place Senior Housing 
and Whispering Chase Independent Retirement Community are 
deductible from the Veteran's countable annual income as 
unreimbursed medical expenses.  

2.  Whether the Veteran's countable annual income is 
excessive for disability pension benefits prior to December 
1, 2009.

3.  Whether the Veteran's countable annual income is 
excessive for disability pension benefits since December 1, 
2009.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant's son and daughter-in-law


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to March 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2008 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
special monthly pension based on the need for aid and 
attendance, effective February 27, 2008, but denied all 
monetary benefits for the Veteran's pension due to his 
countable annual income exceeding the maximum annual pension 
rate (MAPR).  The Veteran's son and daughter-in-law testified 
on his behalf before the Board in April 2010.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issue of whether the Veteran's countable annual income is 
excessive for disability pension benefits since December 1, 
2009, is REMANDED to the RO via the Appeals Management Center 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's monthly payments to Greeley Place Senior 
Housing and Whispering Chase Independent Retirement Community 
do not constitute expenses for maintenance of a disabled 
person in an adult daycare center, rest home, or group home, 
and may not be properly deducted from his countable annual 
income as unreimbursed medical expenses.  

2.  The evidence shows that prior to December 1, 2009, the 
Veteran's countable annual income exceeds VA's maximum annual 
pension rate for pension with special monthly pension for aid 
and attendance for a Veteran with no dependents.


CONCLUSIONS OF LAW

1.  The criteria for deduction of unreimbursed medical 
expenses from annual income for maintenance in an adult 
daycare center, rest home, or group home have not been met 
for the payments to Greeley Place Senior Housing and 
Whispering Chase Independent Retirement Community.  38 
U.S.C.A. §§ 1502, 1521, 1522 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273; M21-1MR, Part V, 
Subpart iii, Chapter 1, Section G, Topic 43(m) (2009). 

2.  The Veteran's countable annual income prior to December 
1, 2009, is in excess of the prescribed limit for entitlement 
to nonservice-connected disability pension benefits.  
38 U.S.C.A. §§ 1503, 1541 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.23, 3.260, 3.271, 3.272 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Improved nonservice-connected pension is a benefit payable by 
VA to a Veteran of a period of war who is permanently and 
totally disabled from nonservice-connected disability not the 
result of the Veteran's willful misconduct.  38 U.S.C.A. § 
1521(a) (West 2002 & Supp. 2009).  Basic entitlement to 
pension exists if, among other criteria, the Veteran's income 
is not in excess of the specified maximum annual pension rate 
(MAPR).  38 U.S.C.A. § 1521(a), (b) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.3(a)(3), 3.23(a), (b), (d)(4) (2009).  The 
Veteran's appeal arises from the determination that his 
income exceeds the maximum annual disability pension limit. 

The maximum annual rates of pension and death pension payable 
are published in Appendix B of VA Manual M21-1 and are to be 
given the same force and effect as published in VA 
regulations.  38 C.F.R. § 3.21 (2009).  Effective December 1, 
2007, and December 1, 2008, the maximum annual rate of 
improved pension for aid and attendance for a Veteran with no 
dependents was $18,654.00, and $19,736.00, respectively.  See 
Veterans Benefits Administration Manual M21-1, Part I, 
Appendix B.

In determining annual income for payment of pension, all 
payments of any kind or from any source shall be counted as 
income during the 12-month annualization period in which 
received unless specifically excluded under 38 C.F.R. § 
3.272.  Recurring income, received or anticipated in equal 
amounts and at regular intervals such as weekly, monthly, 
quarterly and which will continue throughout an entire 12-
month annualization period, will be counted as income during 
the 12-month annualization period in which it is received or 
anticipated.  38 C.F.R. § 3.271(a)(1) (2009).  Nonrecurring 
income, received or anticipated on a one-time basis during a 
12-month annualization period, will be counted as income for 
a full 12-month annualization period following receipt of the 
income.  38 C.F.R. § 3.271(a)(1)-(3) (2009).  The amount of 
any nonrecurring countable income received by a beneficiary 
shall be added to the beneficiary's annual rate of income for 
a 12-month annualization period commencing on the effective 
date on which the nonrecurring income is countable.  38 
C.F.R. § 3.273(c) (2009).  

The following shall be excluded from countable income for the 
purpose of determining entitlement to improved pension: 
welfare; maintenance; VA pension benefits, payments under 
Chapter 15, including accrued pension benefits; reimbursement 
for casualty loss; profit from sale of property; joint 
accounts (accounts in joint accounts in banks and similar 
institutions acquired by reason of death of the other joint 
owner); and medical expenses which have been paid in excess 
of five percent of the MAPR.  38 C.F.R. § 3.272 (2009).  
Income from SSA disability benefits is not specifically 
excluded and therefore is included as countable income.  38 
C.F.R. § 3.272 (2009).  Exclusions from countable income 
include unreimbursed medical expenses to the extent that they 
are in excess of five percent of the applicable maximum 
annual pension rate.  38 C.F.R. § 3.272(g) (2009).   

Medical expenses are generally deductible from countable 
income for nursing home fees.  M21-1MR, Part V, Subpart iii, 
Chapter 1, Section G, Topic 43(b) (2009).  For the purposes 
of the medical expense deduction, a nursing home is any 
facility that provides extended term inpatient medical care, 
and a licensed health professional is an individual licensed 
to furnish health services by the state in which the services 
are provided.  M21-1MR, Part V, Subpart iii, Chapter 1, 
Section G, Topic 43(a), (c).  

However, the fees paid to maintain a Veteran in an adult 
daycare center, a rest home, a group home, or a similar 
facility that does not qualify as a nursing home may also be 
deducted from countable income as medical expenses.  M21-1MR, 
Part V, Subpart iii, Chapter 1, Section G, Topic 43(m).  If a 
Veteran has been rated in need of aid and attendance or 
housebound benefits by VA or certified by a physician as 
needing the care provided by the facility, then all 
reasonable fees paid to the facility may be deducted as 
medical expenses as long as the facility provides some 
medical or nursing services for the disabled person.  The 
services do not have to be furnished by a licensed health 
professional.  M21-1MR, Part V, Subpart iii, Chapter 1, 
Section G, Topic 43(m).  

Deduction of Unreimbursed Medical Expenses 

In this case, the Veteran has been granted special monthly 
pension based on the need for aid and attendance, effective 
February 27, 2008.  Therefore, the relevant issue pertaining 
to whether the payments to his living facilities constitute 
unreimbursed medical expenses is whether each of the 
Veteran's living facilities provides some medical or nursing 
services for him.  

The Veteran resided at Greeley Place Senior Housing (Greeley 
Place) from January 2007 to October 2008.  He made monthly 
payments of $1,735.00 to Greeley Place.  

In a January 2008 letter, the co-managers of Greeley Place 
provided a brief description of what the adult living 
community entailed.  The co-managers stated that Greeley 
Place was not classified specifically as a nursing home.  
However, they reported that Greeley Place had many of the 
same accommodations, equipment, and services as a nursing 
home, including hand rails in the halls, restrooms, and 
showers; raised commodes in restrooms wherever requested; 
shower seats in showers wherever requested; roll-in showers 
if needed; 24 hour staff of two sets of co-manager couples on 
duty; panic buttons in the bathroom and next to the bed; 
assistance provided in case of fire -or act of nature; bed 
linens changed each week; all three meals and special meals 
as directed by doctors provided daily; housekeeping, 
including sanitizing of baths, kitchenettes, and vacuuming; 
and transportation to doctor appointments, banking, shopping, 
and activities.  

The RO contacted one of the co-managers of Greeley Place in 
June 2008 to determine whether it provided any medical or 
nursing services.  The co-manager reported that Greeley Place 
did not provide any medical or nursing services.  She stated 
that if a resident of Greeley Place fell, the managers had to 
call 911.  She explained that they were unable to apply a 
bandage on a resident. 

Because Greeley Place did not provide any medical or nursing 
services to the Veteran while he resided there, and the 
managers of the facility were unauthorized to provide any 
medical services, the Board finds that it did not fit the 
criteria of being an adult daycare center, a rest home, a 
group home, or a similar facility that does not qualify as a 
nursing home, as required under VA Manual M21-1MR.  M21-1MR, 
Part V, Subpart iii, Chapter 1, Section G, Topic 43(m).  
Therefore, the Board finds that the monthly payments of 
$1,735.00 that the Veteran made to Greeley Place from January 
2007 to October 2008 may not be deducted as medical expenses 
from the Veteran's countable annual income for pension 
benefits purposes.  Accordingly, the claim that payments to 
Greeley Place constitute unreimbursed medical expenses must 
be denied.

The Veteran has resided at Whispering Chase Independent 
Retirement Community (Whispering Chase) since December 2008.  
He has been making monthly payments of $2,295.00 to 
Whispering Chase.  

In an October 2008 letter, the community managers of 
Whispering Chase provided a brief description of what the 
adult living community entailed.  The managers stated that 
Whispering Chase was not classified specifically as a nursing 
home.  However, they reported that Whispering Chase had many 
of the same accommodations, equipment, and services as a 
nursing home, including hand rails in the halls, restrooms, 
and showers; raised commodes in restrooms; shower seats in 
showers; 24 hour staff of two sets of manager couples on 
duty; panic buttons in the bathroom, living room, and 
bedroom; assistance provided in case of fire or act of 
nature; bed linens changed each week; all three meals 
provided daily; housekeeping, including sanitizing of baths, 
kitchenettes, and vacuuming; transportation to doctor 
appointments, banking, shopping, and activities.  Residents 
could contract with third party providers for other services, 
including medical services, home health care and therapy, and 
assistance with medications and other medical and personal 
hygiene needs.  

The evidence of record shows that the Veteran has been 
receiving medical care at Whispering Chase from third-party 
contractors who are not associated with the living facility.  
A letter from the location manager of Community Home Oxygen 
indicated that her company had been providing the Veteran 
with liquid oxygen once a week on Thursdays at Whispering 
Chase.  Similarly, in February 2009 and April 2010 letters, 
employees at Summit Home Health Care reported that their 
company provided skilled and unskilled in-home nursing 
services to assist clients in the activities of daily living.  
They stated that the Veteran sought assistance from their 
company for stand-by assistance during and after taking a 
shower, aiding him in applying a patch and ointment to his 
back, assisting him in complying with his medications, and 
assisting him in dressing.  An April 2010 letter from the 
president of Indulge, PLLC, indicated that the company 
delivered occupational, physical, and speech therapy services 
by licensed and registered therapists to residents of 
Whispering Chase and that it was currently providing therapy 
services to the Veteran at his residence for his respiratory 
difficulties.    

The Board finds that although the Veteran has received 
medical and nursing services at Whispering Chase, these 
services were provided by third-party contractors and not by 
Whispering Chase itself.  Thus, those services were not 
covered as part of the monthly $2,295.00 paid to Whispering 
Chase.  The evidence shows that Whispering Chase allows its 
residents to contract with outside nursing and medical 
service providers to bring their services to the building.  
However, it does not actually provide any nursing or medical 
staff of its own and the monthly $2,295.00 does not include 
payment for any medical or nursing services.  Additionally, 
there is no evidence that Whispering Chase has paid for the 
Veteran's medical and nursing bills, as the Veteran has been 
billed directly for the medical and nursing services from 
Community Home Oxygen, Summit Home Health Care, and Indulge, 
PLLC.  Therefore, the Board concludes that Whispering Chase 
itself does not provide any medical or nursing services to 
the Veteran.     

Because Whispering Chase does not provide any medical or 
nursing services to the Veteran, the Board finds that it does 
not fit the criteria of being an adult daycare center, a rest 
home, a group home, or a similar facility that does not 
qualify as a nursing home, as required under VA Manual M21-
1MR.  M21-1MR, Part V, Subpart iii, Chapter 1, Section G, 
Topic 43(m).  Therefore, the monthly payments of $2,295.00 
that the Veteran has made to Whispering Chase since December 
2008 may not be deducted as medical expenses from the 
Veteran's countable annual income for pension benefits 
purposes.  

As the preponderance of the evidence is against the claim 
that monthly payments to Greeley Place Senior Housing and 
Whispering Chase Independent Retirement Community are 
deductible from the Veteran's countable annual income as 
unreimbursed medical expenses, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Therefore, those amounts paid to 
Whispering Chase and Greeley Place cannot be deducted from 
the Veteran's income for improved pension purposes.
  
Countable Annual Income Prior to December 1, 2009 

Although the Board has found in this decision that the 
Veteran's payments to Greeley Place and Whispering Chase are 
not deductible from his countable annual income as 
unreimbursed medical expenses, the evidence still shows that 
he has incurred unreimbursed medical expenses in the form of 
nursing and medical services prior to December 1, 2009.  
Therefore, the Board must take those unreimbursed medical 
expenses into account when calculating the Veteran's 
countable annual income prior to December 1, 2009.  Because 
the Veteran filed his claim for special monthly pension based 
on aid and attendance in February 2008, the relevant years 
for calculating the Veteran's countable annual income prior 
to December 1, 2009, are the years beginning December 1, 
2007, and December 1, 2008.

Exclusions from countable income may include unreimbursed 
medical expenses to the extent that they are in excess of 
five percent of the applicable maximum annual pension rate.  
38 C.F.R. § 3.272(g).  Effective December 1, 2007, and 
December 1, 2008, the maximum annual rate of improved pension 
for aid and attendance for a Veteran with no dependents was 
$18, 654.00, and $19,736.00, respectively.  M21-1, Part I, 
Appendix B.  Five percent of the MAPR for the years beginning 
December 1, 2007, and December 1, 2008, is $932.70 and 
$986.80, respectively.  
 
The Veteran's income statement reflects that he receives 
monthly payments of $63.04 of stocks and bonds, $117.00 of VA 
benefits, $432.00 of retirement benefits, and $1,083.00 of 
Social Security income.  He also receives annual interest 
income of $704.00 and $998.00 of IRA income.  Based on those 
figures, the Veteran's annual income before deductions is 
$21,412.58.  

For the year beginning December 1, 2007, and ending November 
30, 2008, the available submitted evidence of unreimbursed 
medical expenses from November 2007 to October 2008 that 
indicate that the Veteran made an annual payment of $1,176.00 
to Medicare and paid $1,391.00 in prescription medication.  
Adding the amount for prescription drugs ($1,391.00) to 
Medicare premiums ($1,176.00) totals $2,567.00 in 
unreimbursed medical expenses for that year.

The calculation of income of $21,412.58 less unreimbursed 
medical expenses of $2,567.00 results in $18,845.58, which 
exceeds the applicable MAPR of $18,654.00.  Therefore, the 
Veteran's total countable annual income exceeds the MAPR for 
the year beginning December 1, 2007, and ending November 30, 
2008.  

For the year beginning December 1, 2008, and ending November 
30, 2009, the available submitted evidence of unreimbursed 
medical expenses from January 2009 to November 2009 that 
indicate that he made monthly payments to Medicare of $96.00.  
He also made payments to the following medical providers:

Internal Medicine Group:  $9.30
Community Home:  $38.00
Greeley Medical:  $25.00
Cheyenne Radiology:  $12.00
Banner Health:  $46.00
Summit Home Health:  $140.00
Northern CO Medical:  $205.00
Caremark:  $91.00
Cheyenne Vision:  $40.00

Adding the monthly amounts for Medicare premiums ($1,056.00) 
to the payments to the various medical providers ($606.30) 
totals $1,662.30 in unreimbursed medical expenses for that 
year.

The calculation of income of $21,412.58 less unreimbursed 
medical expenses of $1,662.30 results in $19,750.28, which 
exceeds the applicable MAPR of $19,736.00.  Therefore, the 
Veteran's total countable annual income exceeds the MAPR for 
the year beginning December 1, 2008, and ending November 30, 
2009.  

The evidence shows that the Veteran's income is in excess of 
the maximum annual pension rate for purposes of nonservice-
connected disability pension benefits prior to December 1, 
2009.  Where, as here, the law is dispositive, the matter on 
appeal must be terminated or denied as without legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  In any event, the 
Board finds that the preponderance of the evidence is against 
the claim that the Veteran's income is not excessive for 
improved pension purposes, and entitlement to payment of 
improved pension benefits prior to December 1, 2009, is 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
Duties to Notify and Assist

VA is required to provided notice and assistance of 
claimants.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  However, where, as here, the law is dispositive of 
the matter on appeal, the duties to notify and assist imposed 
by statue and regulation are not applicable.  Mason v. 
Principi, 16 Vet. App. 129 (2002). 

Nonetheless, the Board notes that, in the June 2008 
administrative decision and in the August 2009 statement of 
the case, the RO discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions, and afforded opportunity for the 
Veteran to provide information and evidence pertinent to the 
claims.  Subsequently, the claim was readjudicated in a 
February 2010 supplemental statement of the case.  The Board 
finds that those actions are sufficient to satisfy any 
required duties to notify and assist.  Thus, even if the 
Board was to presume, for the sake of argument, that there is 
some deficiency insofar as preliminary VA notice and 
development, such would be inconsequential and, therefore, at 
most harmless error.  Shinseki v. Sanders, 129 S. Ct. 1696 
(2009) (holding that a party alleging defective notice has 
the burden of showing how the defective notice was harmful). 


ORDER

The Veteran's monthly payments to Greeley Place Senior 
Housing and Whispering Chase Independent Retirement Community 
are not proper deductions from income as unreimbursed medical 
expenses.  

The Veteran's countable annual income prior to December 1, 
2009, is excessive for purposes of nonservice-connected 
disability pension benefits.




REMAND

Additional development is needed prior to further disposition 
of the claim of whether the Veteran's countable annual income 
is excessive for disability pension benefits since December 
1, 2009.  

As a result of this Board decision, the Veteran's monthly 
payments to Greeley Place Senior Housing and Whispering Chase 
Independent Retirement Community were not considered proper 
deductions from income as unreimbursed medical expenses, and 
his countable annual income was found to be excessive for 
disability pension benefits prior to December 1, 2009.  
However, regarding whether the Veteran's countable annual 
income is excessive for disability pension benefits since 
December 1, 2009, the Board notes that the pension year 
beginning December 1, 2009, and ending on November 30, 2010, 
remains in progress.  The Veteran has submitted some 
unreimbursed medical expense information from January 2010 
through April 2010.  At an April 2010 travel board hearing 
before the Board, the Veteran's son and daughter-in-law 
testified on his behalf because the Veteran had been 
hospitalized a few days previously for respiratory failure.  
The Board finds that the evidence of record does not include 
the Veteran's current unreimbursed medical expenses to date, 
to include any unreimbursed medical expenses that he may have 
incurred as a result of his April 2010 hospitalization.  In 
order to make an accurate assessment of the Veteran's claim, 
it is necessary to obtain all of the Veteran's current 
unreimbursed medical expenses to date so as to accurately 
calculate whether his countable annual income is excessive 
for disability pension benefits since December 1, 2009.

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.

1.  Request that the Veteran submit all 
current unreimbursed medical expenses that 
he has incurred since December 1, 2009, to 
include his period of hospitalization in 
April 2010 for respiratory failure.  
Calculate the Veteran's countable annual 
income since December 1, 2009, using the 
updated unreimbursed medical expense 
information. 

2.  Then, readjudicate the Veteran's 
claim.  If the claim is denied, issue a 
supplemental statement of the case and 
allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


